Motion granted to the extent of (1) adding the words “and the fifth decretal paragraph” after the word “paragraphs” on the fifth line of the decretal paragraph of this court’s order entered March 10,1981 and (2) deleting the last sentence of the majority’s memorandum decision filed with said order and substituting therefor the following: “The further discovery sought by defendants was warranted. The vacatur of plaintiffs’ default in replying to the counterclaims is not an issue on this appeal.” Concur — Kupferman, J. P., Birns, Sandler, Silverman and Fein, JJ. [80 AD2d 774.]